862 F.2d 322
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Froilan Negron MARRERO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3166.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1988.

Before EDWARD S. SMITH, NIES and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
Mr. Froilan Negron Marrero appeals the decision of the Merit Systems Protection Board, Docket No. NY08318710393, denying his request for reimbursement of the reduction in certain payments of his retirement annuity.  We affirm the board's decision.

OPINION

2
Mr. Marrero, on his retirement, elected a survivorship annuity in favor of his then wife.  Upon divorce, four years later, Mr. Marrero's wife was removed as designated survivor, and the annuity payments were duly adjusted in accordance with 5 U.S.C. Sec. 8339(j).  This action arises upon the board's denial of Mr. Marrero's request for payment of the amount by which his pension had been reduced during the period preceding his divorce.


3
This action is governed by the Civil Service Retirement Act.  The board correctly held that the annuity payments made during the period of Mr. Marrero's marriage were correctly calculated, and that the recomputation applies only to the period after termination of the marriage.  The board made no error in law, or in its proceedings.  See 5 U.S.C. Sec. 7703.


4
We also hold that the full board did not abuse its discretion in denying Mr. Marrero's petition for review.